
	
		II
		111th CONGRESS
		2d Session
		S. 3861
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mrs. Boxer (for herself,
			 Ms. Klobuchar, Mr. Lautenberg, and Mr.
			 Nelson of Florida) introduced the following bill; which was read
			 twice and referred to the Committee on
			 Environment and Public Works
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to investigate and address cancer and disease clusters,
		  including in infants and children.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Protections for Children
			 and Communities From Disease Clusters Act.
		2.
			 FindingsCongress finds
			 that—
			(1)children are
			 particularly at risk from environmental pollutants or toxic substances for
			 various reasons, including because—
				(A)the nervous,
			 immune, digestive, and other systems of children are still developing as the
			 children move though several stages of rapid growth and development;
				(B)exposure to
			 environmental pollutants or toxic substances can affect prenatal, infant, and
			 childhood growth and development;
				(C)children may be
			 less able to detoxify and excrete toxins than adults;
				(D)children eat
			 proportionately more food, drink more fluids, breathe more air, and play
			 outside more, which means children are more exposed to environmental pollutants
			 and toxic substances than adults;
				(E)children are less
			 able to protect themselves from exposures to environmental pollutants or toxic
			 substances;
				(F)the behavior of
			 children exposes children to different environmental pollutants and toxic
			 substances than adults;
				(G)the natural
			 curiosity and tendency of children to explore leaves children open to health
			 risks that adults can more easily avoid; and
				(H)the developing
			 brains, reproductive systems, and other organs of children are more susceptible
			 to permanent disruption that can result in health problems during the lives of
			 the children;
				(2)according to the
			 Department of Health and Human Services, birth defects are the leading cause of
			 infant death in the first year of life, accounting for about 20 percent of
			 infant deaths in 2006;
			(3)according to the
			 American Cancer Society, cancer is the second leading cause of death in
			 children, exceeded only by accidents;
			(4)according to the
			 Centers for Disease Control and Prevention, an estimated 1 in 110 children in
			 the United States have an autism spectrum disorder;
			(5)scientific
			 research on environmental, genetic, and other influences that may affect
			 environmental health is a national priority;
			(6)Federal agencies
			 should work to address serious environmental health problems to better protect
			 children and other individuals in communities, both large and small, across the
			 United States; and
			(7)according to the
			 National Academy of Sciences—
				(A)it is in the
			 national interest to place a higher priority on the health of children;
				(B)in the short
			 term, that priority will result in children whose health and quality of life is
			 improved and who are more ready and able to learn;
				(C)children have
			 important value in their own right and are worthy of that type of societal
			 commitment;
				(D)it is also in the
			 national interest to optimize the health of children because, in the long
			 term—
					(i)the
			 continuing viability of society depends on a citizenry and a workforce that are
			 properly equipped to be productive and committed to serving the country;
			 and
					(ii)failure to
			 improve the health of children will have a substantial long-term consequence
			 for the health of the adult population; and
					(E)investing in the
			 health of children is necessary for all of the reasons described in
			 subparagraphs (A) through (D) and is the right thing to do.
				3.PurposesThe purposes of this Act are—
			(1)to provide to the
			 Administrator the authority to help conduct investigations into the potential
			 for environmental pollutants or toxic substances to cause disease
			 clusters;
			(2)to ensure that
			 the Administrator has the authority to undertake actions to help address
			 existing and potential environmental pollution and toxic substances that may
			 contribute to the creation of disease clusters; and
			(3)to enable the
			 Administrator to integrate and work in conjunction with other Federal, State,
			 and local agencies, institutions of higher education, and the public in
			 investigating and helping to address the possible causes of disease
			 clusters.
			4.GoalsThe goals of this Act are—
			(1)to protect and
			 assist pregnant women, infants, children, and other individuals who have been,
			 are, or could be harmed by, and become part of, a disease cluster;
			(2)to enhance
			 Federal resources, expertise, outreach, transparency, and accountability in
			 responding to public and State and local government inquiries about the
			 potential causes of a disease cluster;
			(3)to strengthen
			 Federal analytical capacity and coordination, including with State and local
			 authorities, in the investigation of the potential causes of disease
			 clusters;
			(4)to develop
			 multidisciplinary teams that undertake a systematic, integrated approach to
			 investigate and help address the potential causes of disease clusters that
			 State and local officials cannot address or need assistance in addressing;
			 and
			(5)to help
			 facilitate the rapid investigation of potential disease clusters and actions to
			 address the potential causes of disease clusters.
			5.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)AgencyThe
			 term Agency means the Environmental Protection Agency.
			(3)DirectorThe
			 term Director means the Director of the National Institute of
			 Environmental Health Sciences.
			(4)Disease
			 clusterThe term disease cluster means—
				(A)the occurrence of
			 a greater-than-expected number of cases of a particular disease within a group
			 of individuals, a geographical area, or a period of time; or
				(B)the occurrence of
			 a particular disease in such number of cases, or meeting such other criteria,
			 as the Administrator, in consultation with the Administrator of the Agency for
			 Toxic Substances and Disease Registry and the Director, may determine.
				(5)Environmental
			 pollutants or toxic substancesThe term environmental
			 pollutants or toxic substances includes the substances described in
			 paragraph (7).
			(6)Federal
			 agencyThe term Federal agency means—
				(A)any department,
			 agency, or other instrumentality of the Federal Government;
				(B)any independent
			 agency or establishment of the Federal Government (including any Government
			 corporation); and
				(C)the Government
			 Printing Office.
				(7)Potential
			 causes of a disease clusterThe term potential causes of a
			 disease cluster includes environmental and public health factors that
			 could increase the possibility of disease clusters, including environmental
			 pollutants or toxic substances and sources of those pollutants and substances,
			 including—
				(A)emissions of air
			 pollutants that are regulated under the Clean Air Act (42 U.S.C. 7401 et seq.);
			 and
				(B)water pollutants
			 that are regulated under the Federal Water Pollution Control Act (33 U.S.C.
			 1251 et seq.);
				(C)a contaminant, as
			 that term is defined in section 1401 of the Safe Drinking Water Act (42 U.S.C.
			 300f);
				(D)a hazardous
			 substance, as that term is defined in section 101 of the Comprehensive
			 Environmental Response, Compensation, and Liability Act (42 U.S.C.
			 9601);
				(E)solid waste and
			 hazardous waste, as those terms are defined in section 1004 of the Solid Waste
			 Disposal Act (42 U.S.C. 6903);
				(F)a chemical
			 substance, as that term is defined in section 3 of the Toxic Substances Control
			 Act (15 U.S.C. 2602);
				(G)a substance that
			 is regulated under the Emergency Planning and Community Right-To-Know Act of
			 1986 (42 U.S.C. 11001 et seq.); and
				(H)any other form of
			 environmental pollution or toxic substance that is a known or potential cause
			 of an adverse health effect, including a developmental, reproductive,
			 neurotoxic, or carcinogenic effect.
				(8)Regional
			 Response CenterThe term Regional Response Center
			 means a Regional Disease Cluster Information and Response Center established
			 under section 7.
			(9)Response
			 TeamThe term Response Team means a Regional Disease
			 Cluster Information and Response Team established under section 7.
			(10)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			6.Guidelines for
			 environmental investigations of disease clusters
			(a)Establishment
				(1)In
			 generalThe Administrator, in consultation with the Administrator
			 of the Agency for Toxic Substances and Disease Registry, the Secretary, and the
			 Director, shall develop, publish, and periodically update guidelines that
			 describe a systematic, integrated approach that uses the best available science
			 to investigate—
					(A)1 or more
			 suspected or potential disease clusters;
					(B)environmental
			 pollutants or toxic substances associated with 1 or more suspected or potential
			 disease clusters; or
					(C)potential causes
			 of 1 or more disease clusters.
					(2)CoordinationThe
			 Administrator shall ensure that the Office of Children’s Health Protection, in
			 consultation with appropriate advisory committees, such as the Children’s
			 Health Protection Advisory Committee, has a prominent role on behalf of the
			 Agency in developing and updating guidelines under paragraph (1).
				(b)RequirementsGuidelines
			 developed under this section shall include—
				(1)definitions of
			 key concepts and actions;
				(2)disease cluster
			 identification and reporting protocols;
				(3)standardized
			 methods of reviewing and categorizing data, including from health surveillance
			 systems and disease cluster reports;
				(4)guidance for
			 using, in a health-protective way, an appropriate epidemiological, statistical,
			 or other approach for the circumstances of an investigation;
				(5)procedures for
			 peer review of key documents by individuals who have no direct or indirect
			 conflict of interest; and
				(6)a description of
			 roles and responsibilities of the Administrator and the Administrator of the
			 Agency for Toxic Substances and Disease Registry in conducting investigations
			 described in those guidelines, in accordance with this Act.
				(c)Timing
				(1)In
			 generalDraft guidelines developed under this section shall be
			 available for public review and comment for a period of not less than 60
			 days.
				(2)Final
			 guidelinesNot later than 1 year after the date of enactment of
			 this Act, the Administrator, in consultation with the Administrator of the
			 Agency for Toxic Substances and Disease Registry, the Secretary, and the
			 Director, shall publish in the Federal Register final guidelines under this
			 section.
				7.Enhanced support
			 for environmental investigations of disease clusters
			(a)Establishment
			 of Regional Disease Cluster Information and Response Centers and Teams
				(1)Establishment
					(A)In
			 generalThe Administrator, in consultation with the Administrator
			 of the Agency for Toxic Substances and Disease Registry, the Secretary, and the
			 Director, and other appropriate Federal agencies, shall establish and operate
			 Regional Disease Cluster Information and Response Centers and Regional Disease
			 Cluster Information and Response Teams.
					(B)Principal
			 responsibilityThe Administrator shall be principally responsible
			 for directing, coordinating, and approving Federal efforts and assistance
			 authorized under this section.
					(2)Coordination
					(A)In
			 generalThe Administrator shall ensure that the Office of
			 Children’s Health Protection, in consultation with appropriate advisory
			 committees, such as the Children’s Health Protection Advisory Committee, has a
			 prominent role on behalf of the Agency in establishing and operating the
			 Regional Response Centers and the Response Teams.
					(B)Grants and
			 cooperative agreements
						(i)In
			 generalThe Administrator shall provide support (including
			 research, program implementation, and operational support activities) to
			 individuals on Response Teams described in subsection (b) and Community Disease
			 Cluster Advisory Committees described in subsection (c) through grants and
			 cooperative agreements with institutions of higher education that have programs
			 or individuals with demonstrated expertise in research, training, studies, and
			 technical assistance.
						(ii)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subparagraph such sums as are necessary.
						(3)TimingNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall establish at least—
					(A)2 Regional
			 Response Centers; and
					(B)2 Response
			 Teams.
					(b)Response
			 Teams
				(1)MembershipEach
			 Response Team shall include individuals who—
					(A)have expertise in
			 epidemiology, toxicogenomics, molecular biology, toxicology, pollution control
			 requirements, data analysis, environmental health and disease surveillance,
			 exposure assessment, pediatric health, community outreach and involvement, and
			 other relevant fields; and
					(B)have no direct or
			 indirect conflict of interest.
					(2)LeadershipEach
			 Response Team shall have—
					(A)an individual who
			 is the leader of the Response Team and who reports to the Administrator, the
			 Administrator of the Agency for Toxic Substances and Disease Registry, and the
			 Director; and
					(B)an individual who
			 has the skills or experience necessary to carry out community outreach and
			 involvement activities, including—
						(i)the
			 establishment of Community Disease Cluster Advisory Committees under subsection
			 (c); and
						(ii)the facilitation
			 of activities of those Committees.
						(3)Activities
					(A)In
			 generalThe Administrator, in consultation with the Administrator
			 of the Agency for Toxic Substances and Disease Registry and the Director, shall
			 establish the scope of activities for Response Teams to ensure that the
			 activities are consistent with achieving the goals of this Act.
					(B)RequirementsThe
			 activities of the Response Teams shall include—
						(i)making
			 guidelines, protocols, data, and other relevant information and expertise
			 available to State and local officials and the public to assist in
			 efforts—
							(I)to investigate
			 suspected or potential disease clusters, environmental pollutants or toxic
			 substances associated with those disease clusters, and potential causes of
			 disease clusters; and
							(II)to address
			 potential causes of disease clusters;
							(ii)responding
			 rapidly to a petition described in subparagraph (C) from any person, including
			 a State or local official, regarding the need—
							(I)to investigate
			 suspected or potential disease clusters, environmental pollutants or toxic
			 substances associated with those disease clusters, and potential causes of
			 disease clusters; and
							(II)to address the
			 potential causes of disease clusters;
							(iii)providing the
			 best available environmental sampling and laboratory equipment to collect,
			 analyze, and interpret monitoring, health surveillance, and other relevant
			 information at scales and timelines appropriate to an action;
						(iv)involving
			 community members, in accordance with established scientific methods and norms
			 (including the preservation of the confidentiality of individuals), in—
							(I)investigations of
			 suspected or potential disease clusters, environmental pollutants or toxic
			 substances associated with those disease clusters, or potential causes of
			 disease clusters, including through—
								(aa)environmental
			 exposure assessments;
								(bb)biomonitoring
			 activities; and
								(cc)community-based
			 participatory research initiatives; and
								(II)other efforts to
			 address the potential causes of disease clusters;
							(v)working with
			 State and local agencies—
							(I)to help make the
			 use and management of integrated environmental health data consistent and
			 timely; and
							(II)to fill data
			 gaps; and
							(vi)investigating
			 suspected or potential disease clusters, environmental pollutants or toxic
			 substances associated with those disease clusters, and potential causes of
			 disease clusters, and addressing the potential causes of disease clusters that
			 the Administrator determines State and local officials need assistance in
			 investigating or addressing, or that the Administrator determines should be
			 investigated or addressed.
						(C)Petition
						(i)In
			 generalAny person, including a State or local official, may
			 submit a petition referred to in subparagraph (B)(ii) to the Administrator, the
			 Administrator of the Agency for Toxic Substances and Disease Registry, and the
			 Director that requests that a Response Team conduct an investigation or take
			 other action to address the potential causes of disease clusters in accordance
			 with this Act.
						(ii)RequirementsEach
			 petition submitted under clause (i) shall clearly describe the basis for the
			 requested investigation or action, including any data supporting the
			 request.
						(iii)ConsiderationThe
			 Administrator, in consultation with the Administrator of the Agency for Toxic
			 Substances and Disease Registry and the Director, shall establish criteria for
			 the consideration of petitions submitted under this section using
			 health-protective factors, including—
							(I)evidence of the
			 release of environmental pollutants or toxic substances;
							(II)the locations in
			 which there appear to be potentially significant health threats from the
			 potential causes of disease clusters;
							(III)cases in which
			 existing data appear to be inadequate to fully assess the potential risks to
			 public health; and
							(IV)such other
			 factors as the Administrator determines are necessary.
							(iv)ResponseNot
			 later than 60 days after the date of receipt of a petition under clause (iii),
			 the Administrator, in consultation with the Administrator of the Agency for
			 Toxic Substances and Disease Registry and the Director, shall provide a written
			 response that describes—
							(I)the investigation
			 or actions that will be undertaken in response to the petition, including the
			 timeline and basis for the investigation or actions; and
							(II)the reasons for
			 any denial or deferral in providing such a response.
							(v)Timing of
			 issuance of criteria
							(I)In
			 generalThe Administrator, in consultation with the Administrator
			 of the Agency for Toxic Substances and Disease Registry and the Director, shall
			 provide for public notice of draft criteria established under this subparagraph
			 for a period of not less than 60 days.
							(II)Final
			 criteriaNot later than 1 year after the date of enactment of
			 this Act, the Administrator, in consultation with the Administrator of the
			 Agency for Toxic Substances and Disease Registry and the Director, shall
			 publish in the Federal Register final criteria required under this
			 subparagraph.
							(4)Use of publicly
			 available reportsResponse Team investigations and actions
			 shall—
					(A)include publicly
			 available reports prepared by the Response Team that contain statements of
			 facts, findings, and recommendations for actions, to the extent appropriate;
			 and
					(B)be prepared in a
			 manner that preserves the confidentiality of individuals.
					(5)Transparency
			 and accountabilityResponse Team activities shall include
			 measures to ensure—
					(A)transparency and
			 accountability to potentially affected individuals, State and local officials,
			 the public, and other persons and agencies, while preserving the
			 confidentiality of individuals;
					(B)that consistent,
			 accurate, and meaningful information is provided to potentially affected
			 individuals, State and local officials, the public, and other persons and
			 agencies through the use of comprehensive, community-based communications
			 plans; and
					(C)accountability to
			 meeting goals and timetables.
					(6)Database
					(A)In
			 generalThe Administrator, in consultation with the Administrator
			 of the Agency for Toxic Substances and Disease Registry, the Secretary, and the
			 Director, shall compile and regularly update information in a comprehensive
			 electronic database that—
						(i)is
			 publicly accessible through the Internet;
						(ii)provides a
			 centralized location for information relating to—
							(I)disease cluster
			 reports and investigations;
							(II)environmental
			 pollutants or toxic substances that are associated with suspected or potential
			 disease clusters;
							(III)illnesses
			 associated with suspected or potential disease clusters, including locally
			 generated information;
							(IV)systematic
			 tracking of environmental pollutants or toxic substances and illnesses
			 associated with suspected or potential disease clusters;
							(V)actions to help
			 address the potential causes of disease clusters; and
							(VI)any other
			 information that the Administrator determines to be necessary; and
							(iii)facilitates the
			 rapid reporting and analysis of information described in clause (ii).
						(B)ConfidentialityA
			 database described in subparagraph (A) shall be maintained in a manner that
			 preserves the confidentiality of individuals.
					(c)Community
			 Disease Cluster Advisory Committees
				(1)In
			 generalThe Administrator shall establish Community Disease
			 Cluster Advisory Committees to provide oversight, guidance, and advice relating
			 to—
					(A)the investigation
			 of suspected and potential disease clusters;
					(B)the investigation
			 of environmental pollutants or toxic substances associated with suspected or
			 potential disease clusters;
					(C)the investigation
			 of potential causes of disease clusters;
					(D)efforts to
			 address the potential causes of disease clusters; and
					(E)the most
			 effective means of ensuring outreach to and involvement of community
			 members.
					(2)MembershipMembership
			 on Community Disease Cluster Advisory Committees shall be comprised of
			 representatives that include—
					(A)individuals who
			 are or may be impacted by a suspected or potential disease cluster, and the
			 designee of such an individual who may participate with or in the place of such
			 an individual;
					(B)State or local
			 government health or environmental agencies;
					(C)at least 2
			 individuals, appointed by the Administrator in consultation with the
			 Administrator of the Agency for Toxic Substances and Disease Registry and the
			 Director, with demonstrated knowledge of the activities described in paragraph
			 (1); and
					(D)other appropriate
			 individuals, as determined by the Administrator, in consultation with the
			 Administrator of the Agency for Toxic Substances and Disease Registry and the
			 Director.
					(3)ProhibitionNo
			 member of a Committee may have any direct or indirect conflict of
			 interest.
				(4)Technical
			 Assistance
					(A)In
			 generalThe Administrator, in consultation with the Administrator
			 of the Agency for Toxic Substances and Disease Registry and the Director, may
			 make grants available to any group of individuals that may be affected by a
			 suspected or potential disease cluster.
					(B)Use of
			 fundsGrants made available under subparagraph (A) may be used to
			 facilitate active involvement in all aspects of Committee activities and to
			 assist Committee members in obtaining technical assistance in interpreting
			 information with regard to—
						(i)the
			 investigation of—
							(I)suspected or
			 potential disease clusters;
							(II)environmental
			 pollutants or toxic substances that are associated with suspected or potential
			 disease clusters; and
							(III)the potential
			 causes of disease clusters;
							(ii)addressing the
			 potential causes of disease clusters;
						(iii)understanding
			 the health concerns associated with suspected or potential disease clusters;
			 and
						(iv)understanding
			 other scientific and technical issues relating to the activities of a Regional
			 Response Team and Community Disease Cluster Advisory Committee, including the
			 potential need for and interpretation of any biomonitoring of individuals in
			 the area.
						(d)Environmental
			 research and analysisThe Administrator, in consultation with the
			 Administrator of the Agency for Toxic Substances and Disease Registry, the
			 Secretary, and the Director, shall use available authorities and programs to
			 compile, research, and analyze information generated by actions authorized
			 under this section, including by—
				(1)using those
			 authorities to test environmental pollutants or toxic substances identified
			 under subsection (b)(6); and
				(2)incorporating
			 environmental pollutants or toxic substances identified under subsection (b)(6)
			 in appropriate national biomonitoring initiatives.
				8.Federal reports
			 to Congress
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and annually thereafter, the Administrator, in consultation with the
			 Administrator of the Agency for Toxic Substances and Disease Registry, the
			 Secretary, and the Director, shall prepare a report that describes—
				(1)the status of
			 activities under this Act to investigate and address the suspected and
			 potential causes of disease clusters;
				(2)environmental
			 pollutants or toxic substances that are associated with suspected or potential
			 disease clusters;
				(3)the potential
			 causes of disease clusters; and
				(4)ways to address
			 the potential causes of those disease clusters.
				(b)RequirementsThe
			 report shall include a description of—
				(1)outreach
			 activities to State and local officials and communities;
				(2)actions that the
			 Administrator has taken to prioritize the testing of environmental pollutants
			 or toxic substances;
				(3)actions that the
			 Administrator has taken to include environmental pollutants or toxic substances
			 identified under section 7(b)(7) in appropriate national biomonitoring
			 initiatives;
				(4)actions that the
			 Administrator is taking or plans to take to address problems in implementing
			 this Act;
				(5)actions that the
			 Secretary is taking or plans to take to address problems in implementing this
			 Act;
				(6)actions that the
			 Administrator of the Agency for Toxic Substances and Disease Registry has
			 undertaken or is considering taking with respect to any disease clusters under
			 subparagraphs (D) and (E) of section 104(i)(1) of Comprehensive Environmental
			 Response, Compensation, and Liability Act (42 U.S.C. 9604(i)(1)) and other
			 provisions of that section; and
				(7)actions that the
			 Director is taking or plans to take to address problems in implementing this
			 Act; and
				(8)other relevant
			 information.
				(c)Submission and
			 availabilityThe Administrator shall—
				(1)submit the report
			 under this subsection to—
					(A)the Committees on
			 Environment and Public Works and Health, Education, Labor, and Pensions of the
			 Senate; and
					(B)the Committee on
			 Energy and Commerce of the House of Representatives; and
					(2)make the report
			 available to the public.
				9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		10.Effect on other
			 lawNothing in this Act
			 modifies, limits, or otherwise affects the application of, or obligation to
			 comply with, any law, including any environmental or public health law.
		
